Order unanimously modified by granting plaintiff’s motion to strike from defendant’s demand for a bill of particulars ítems: 1 (a), 1 (b), 3 (a), 3 (b), 5 (a), 15 (b), 16 (b) and 17 to 23, inclusive, and that part of item 2 (a) relating to the manner in which the salary was to be paid, and as so modified affirmed, with twenty dollars costs and disbursements to the appellant. Verified bill of particulars to be served within ten days after service of order with notice of entry thereof. No opinion. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.